Citation Nr: 1502249	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  08-30 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left carpal tunnel syndrome, including as secondary to the service-connected right carpal tunnel syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 






INTRODUCTION

The Veteran, who is the appellant in this case, had active service from July 1979 to November 2003.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for left carpal tunnel syndrome.  The claim for service connection was originally filed in July 2007.

In a February 2012 decision, the Board, in pertinent part, denied service connection for left carpal tunnel syndrome.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2013, the Court vacated the Board's February 2012 decision to the extent it denied service connection for left carpal tunnel syndrome pursuant to a Joint Motion for Partial Remand.  In the February 2012 decision, the Board also denied increased disability ratings for right carpal tunnel syndrome and folliculitis.  The Joint Motion for Partial Remand and March 2013 Court order did not disturb those denials; therefore, those issues are not before the Board.

In November 2013, the Board remanded the remaining issue for additional development.  Pursuant to the November 2013 remand instructions, the Veteran was afforded a VA examination in January 2014 to assist in determining the etiology of the claimed left carpal tunnel syndrome.  As discussed below, the Board finds that the January 2014 VA examination report was thorough and adequate and in compliance with the Board's remand instructions.  The Board finds there has been substantial compliance with the prior Board remand orders.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The case was returned to the Board for appellate consideration 

In an April 2014 decision, the Board denied service connection for left carpal tunnel syndrome to include as secondary to the service-connected right carpal tunnel syndrome.  The Veteran appealed the Board's decision to the Court.  In November 2014, the Court vacated the Board's April 2014 decision pursuant to a Joint Motion for Remand.  The parties to the Joint Motion for Remand requested that the Court vacate the Board's decision on the basis of agreement that VA treatment records dated from February 15, 2008 to January 1, 2010, mentioned on the January 2010 supplemental statement of the case, were not associated with the claims file at the time of the April 2014 Board decision or considered by the Board when promulgating the decision.

The above-mentioned VA treatment records were associated with the claims file in October 2014.  The Board has thoroughly reviewed these treatment records and finds that they only pertain to a current disability of left carpal tunnel syndrome, which, as discussed in detail below, a fact already recognized by the Board and is not at issue.  A January 2009 VA treatment record notes that the Veteran reported continued problems with chronic pain in the hands and had "CTS" (carpal tunnel syndrome).  As noted on the January 2010 supplemental statement of the case, this evidence was previously considered by the agency of original jurisdiction (AOJ); therefore, the Board may consider the evidence without additional remand to the AOJ.  In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran has currently diagnosed left carpal tunnel syndrome.

2.  A left wrist or hand injury or disease was not sustained in service.

3.  Symptoms of a left wrist or hand disability were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service.

4.  The Veteran's left carpal tunnel syndrome first manifested many years after service separation and is not causally or etiologically related to active military service, and is not caused or permanently worsened by the service-connected right carpal tunnel syndrome. 


CONCLUSION OF LAW

Left carpal tunnel syndrome was not incurred in active service, and may not be presumed to have been incurred therein, nor is it secondary to the service-connected right carpal tunnel syndrome.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of AOJ decision on a claim.  38 C.F.R.	 § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds,	 444 F.3d 1328 (Fed. Cir. 2006).    

In this case, notice was provided to the Veteran in August 2007, prior to the initial adjudication of the claim in December 2007.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA treatment records, Army hospital outpatient treatment records, VA examination reports, a copy of an April 2009 decision review officer (DRO) hearing transcript, and lay statements.  

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  The Veteran was provided a VA examination in September 2007.  The parties to the March 2013 Joint Motion for Partial Remand agreed that the September 2007 VA examination report was inadequate because the VA examiner did not provide a rationale for the opinion that the left carpal tunnel syndrome was not secondary to the service-connected right carpal tunnel syndrome.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign the doctor's opinion").  The parties to the Joint Motion for Partial Remand agreed that the Board should obtain an additional VA medical opinion as to whether the left carpal tunnel syndrome was caused or aggravated by the service-connected right carpal tunnel syndrome.     

The Veteran was provided with a VA examination (the report of which has been associated with the claims file) in January 2014.  The Board finds that the VA examination report, taken in light of the other lay and medical evidence of record, is thorough and adequate and provides a sound basis upon which to base a decision with regard to the issue on appeal.  The VA examiner reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and offered opinions with supporting rationale.  

The Veteran was offered the opportunity to testify before the Board, but declined.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A.  § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  

Service Connection for Left Carpal Tunnel Syndrome

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2014).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has been diagnosed with left carpal tunnel syndrome, which may be considered an organic disease of the nervous system and is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in service symptoms and "continuous" post-service symptoms apply.

For a chronic disease such as carpal tunnel syndrome (as an organic disease of the nervous system), service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. 
§ 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including organic diseases of the nervous system, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.     38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran filed the claim for service connection for left carpal tunnel syndrome in July 2007.  The Veteran essentially contends that the left carpal tunnel syndrome, manifested by numbness and tingling of the left hand, was caused by overuse of the left hand, which was necessitated by the symptoms of the service-connected right carpal tunnel syndrome.  See April 2009 DRO hearing transcript, February 2014 representative's statement.  Alternatively, the Veteran has contended that the left carpal tunnel syndrome onset during, and has continued since, active service.  See March 2007 VA treatment record, May 2009 VA examination report, February 2014 representative's statement.

The evidence of record demonstrates that the Veteran has current diagnosed left carpal tunnel syndrome.  See July 2005 VA treatment record.

As the Veteran's current left carpal tunnel syndrome is a chronic disease under 38 C.F.R. § 3.309(a) as an organic disease of the nervous system, the Board will consider whether chronic symptoms in service or continuity of symptomatology since service have been shown.  In this case, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience an in-service injury or disease related to the left hand or wrist, chronic symptoms of left hand or wrist disorders (carpal tunnel syndrome) in service, or continuous symptoms since service to warrant presumptive service connection under 38 C.F.R. § 3.303(b).

A March 2007 VA orthopedic surgery note (dated four months before the Veteran filed the claim for service connection for left carpal tunnel syndrome) indicates that the Veteran reported bilateral hand numbness and tingling for approximately 20 years (i.e., approximately 1997 during service).  A May 2009 VA examination report notes that the Veteran reported numbness, tingling, and pain in the hands beginning during service in Iraq in 1998.  Neither the March 2007 VA treatment record or the May 2009 VA examination report notes that the Veteran reported the occurrence of a left hand injury during service.

Service treatment records do not reflect any injury, complaint, diagnosis, or treatment of a left hand or wrist disorder, or otherwise reflect a reported history or findings of left hand or wrist injuries.  A June 2003 service treatment record documents a negative Tinel's sign in the left wrist.  In addition, the August 2003 service separation physical examination report documented positive Tinel and Phalen's tests in the right wrist, tenderness to palpation of the right wrist, and a diagnosis of right carpal tunnel syndrome, but no left hand symptoms, findings, or diagnoses.  Finally, the Veteran was afforded a pre-discharge VA examination in August 2003 at which she did not report any left hand or wrist symptoms.  The Board finds that the Veteran's in-service history of symptoms (i.e., reporting right wrist, but not left wrist, problems at the August 2003 service separation physical and August 2003 VA examination) is more contemporaneous to service, so is of more probative value, than the more recent assertions made many years after service separation and for compensation purposes.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).      

With regard to the silence in the Veteran's service treatment records, in cases involving combat, VA is prohibited from drawing an inference from silence in the service treatment records.  VA's General Counsel has interpreted that the ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran "have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  VAOPGCPREC 12-99.  The determination of whether a veteran engaged in combat with the enemy necessarily must be made on a case-by-case basis, and that absence from a veteran's service records of any ordinary indicators of combat service may, in appropriate cases, support a reasonable inference that he did not engage in combat; such absence may properly be considered "negative evidence" even though it does not affirmatively show that the veteran did not engage in combat.  Id.  

In this case, the weight of the evidence is against a finding that the Veteran engaged in combat, and the Veteran has not asserted that she suffered a left hand or wrist injury during combat.  In light of these findings, the evidence does not demonstrate involvement or engagement in combat during service.  See VAOPGCPREC 12-99.   

In cases where this inference is not prohibited, i.e., non-combat scenarios, the Board may use silence in the service treatment records as contradictory evidence, if the service treatment records are complete in relevant part and the Board makes a finding that the injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  See Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).  

In this case, the service treatment records appear to be complete in relevant part.  Further, the Board finds that the alleged left wrist and hand pain, numbness, or tingling ordinarily would have been recorded had they occurred.  The service treatment records do not indicate that the Veteran reported symptoms of left wrist or hand pain, numbness, or tingling, despite seeking repeated treatment from May 2003 until service separation for right wrist carpal tunnel syndrome.  

Further, the Board finds that the Veteran's more recent accounts of possible left carpal tunnel syndrome during service, while competent, are not credible.  Post-service records show different reported histories of the onset of left hand and wrist symptoms at different times.  January and March 2006 VA treatment records, dated prior to the July 2007 claim for service connection for left carpal tunnel syndrome, reflect that the Veteran reported hand pain and numbness for only the previous two to three years, with the right hand worse than the left.  A March 2007 VA orthopedic surgery note (dated four months before the service connection claim for left carpal tunnel syndrome) provides a different history, with the Veteran reporting bilateral hand numbness and tingling for approximately 20 years.  A May 2009 VA examination report notes that the Veteran reported numbness, tingling, and pain in the hands beginning during service in Iraq in 1998; however, at the January 2014 VA examination, the Veteran denied left hand symptoms during service.  

The approximate dates of onset of symptoms reported by the Veteran are very inconsistent.  Statements made during treatment (and before the service connection claim was filed in July 2007) report post-service onset of left carpal tunnel syndrome, whereas statements made after the claim for service connection for left carpal tunnel syndrome was filed reflect in-service onset of left carpal tunnel syndromes.  The Board finds that the Veteran's in-service history of symptoms (i.e., repeatedly denying problems with the left hand and wrist) is more contemporaneous to service, so is of more probative value, than the more recent assertions made many years after service separation.  See Harvey, 6 Vet. App. at 394; Madden, 125 F.3d at 1481; see also Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The contemporaneous service treatment records do not reflect complaints, diagnoses, or treatment of left carpal tunnel syndrome, including symptoms of left hand numbness or tingling during service.  Based on the above, the Board finds that the weight of the evidence is against a finding that the Veteran experienced an in-service injury or disease related to the left hand or wrist or chronic symptoms of a left hand or wrist disorder during service.  38 C.F.R. § 3.303(b).        

Next, on the question of continuous symptoms since service, the Board also finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of carpal tunnel syndrome of the left hand or wrist since service separation.  On the question of when left hand and wrist symptoms began, following service separation in November 2003, the evidence of record shows no complaints, diagnosis, or treatment for left wrist or hand symptoms until February 2005.  A February 2005 Army hospital outpatient treatment record notes that the Veteran reported left hand numbness and tingling, similar to the symptoms in her right wrist/hand.  The doctor assessed bilateral carpal tunnel syndrome.  Mild carpal tunnel syndrome of the left wrist was confirmed by an October 2005 EMG/NCV study.   

The first recorded symptomatology of a left hand or wrist disorder is found in February 2005, 15 months after service separation.  This gap between treatments is one factor, among others, weighing against a finding of continual symptoms since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as one factor in resolving a claim); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

The evidence also includes the Veteran's statements asserting continuity of symptoms.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through the senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

As noted above, a March 2007 VA treatment record and May 2009 VA examination report notes that the Veteran reported left hand symptoms beginning during service in approximately 1998 and continuing to present day.  The Board has weighed the Veteran's statements as to continuity of symptomatology and finds her more recent recollections and statements made directly prior to or after the claim for service connection was filed in July 2007 to be of lesser probative value then the earlier, more contemporaneous histories, some of which were made for treatment purposes.  See Pond, 12 Vet. App. 341 (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).

While the Veteran initially filed a claim for service connection for right carpal tunnel syndrome, anemia, left foot bunion removal, folliculitis, and right ear hearing loss in anticipation of service separation (August 2003), she did not file a claim for service connection for left carpal tunnel syndrome (claimed as left hand paralysis of the median nerve) until July 2007 or mention the presence of left carpal tunnel syndrome.  

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology; however, in this case, in August 2003, the Veteran filed claims for service connection for other disorders that specifically included carpal tunnel syndrome of the right wrist, but did not mention left hand or wrist symptoms.  This suggests to the Board that there was no pertinent left hand or wrist symptomatology at that time.  See Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded); Kahana, 24 Vet. App. at 438 (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); AZ, 731 F.3d 1303 (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski, 24 Vet. App. at 224 (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).  
	
While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, including the identical carpal tunnel syndrome in the right wrist, it becomes reasonable to expect that he or she is presenting all issues for which he or she is experiencing symptoms that the veteran believes are related to service.  The Veteran demonstrated that she understood the procedure for filing a claim for VA compensation, and she followed that procedure in other instances where she believed she was entitled to those benefits, including for right carpal tunnel syndrome.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a left hand or wrist disorder, when viewed in the context of her action regarding other claims for compensation, may reasonably be interpreted as indicative of her belief that she did not sustain a chronic left hand or wrist injury in service, or the lack of left hand or wrist symptomatology at the time she filed the claim, or both.  

Additionally, as discussed above, the Veteran has also reported the onset of symptoms at different times.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuous symptoms since service.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence); Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown,	 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).    

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds her more recent recollections and statements made in connection with a claim for benefits to be of lesser probative value then the earlier, more contemporaneous histories, some of which were made for treatment purposes.  See Pond, supra; see also Cartright, 2 Vet. App. at 25.  For these reasons, the Board finds that the weight of the evidence is against a finding of continuity of symptomatology after service.  38 C.F.R. § 3.303(b).   

In addition, as shown above, the first notation of symptomatology potentially related to left carpal tunnel syndrome was in February 2005, over 15 months following service separation.  Therefore, left carpal tunnel syndrome was not shown within the first year of discharge and the presumptions under 38 U.S.C.A. §§ 1112, 1113, 1137 and 38 C.F.R. §§ 3.307, 3.309 do not apply.  As such, the appeal is denied on a presumptive basis.  

Further, as discussed in detail above, the Board finds no event, injury, or disease occurring during service to which the current left carpal tunnel syndrome may be related, despite the Veteran's recent non-credible assertions for compensation purposes to the contrary.  As the second element (in-service incurrence) is not demonstrated, the claims for service connection for left carpal tunnel syndrome must be denied on a direct basis.  See Kahana at 438 (Lance, J., concurring); AZ, supra; Buczynski at 224; see also Fed. R. Evid. 803(7).

Turning to the theory of service connection for left carpal tunnel syndrome as secondary to the right carpal tunnel syndrome, after reviewing all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the currently diagnosed left carpal tunnel syndrome was not caused or permanently worsened (aggravated) by the service-connected right carpal tunnel syndrome.  

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson,     21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see 38 C.F.R. § 3.159(a)(2).

As a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex left carpal tunnel syndrome, a neurological disorder.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  The etiology of the Veteran's current left hand and wrist disability is complex medical etiological question involving internal and unseen neurologic system processes unobservable by the Veteran.  The Board does not find the Veteran competent to provide evidence of an etiological nexus between the service-connected right carpal tunnel syndrome and the non-service-connected left arm carpal tunnel syndrome, as the complex relationship between orthopedic and neurologic disabilities of opposing body parts and different body areas is not susceptible to lay observation, especially in this case where there is no favorable factual support in the form of an in-service injury or disability, or chronic or continuous symptoms in and since service separation, or diagnosis or treatment for symptoms for many months after service.

At the April 2009 DRO hearing, the Veteran testified that her VA doctor told her that there was a relationship between the right and left carpal tunnel syndrome.  A lay person is competent to report what she has been told by a medical professional. Jandreau at 1377.  The Board finds that the Veteran's testimony and statements in support of this claim are competent to the extent she is reporting what her doctor told her, but finds that the doctor's statement is outweighed by the more probative VA examiner's opinion that is based review of the claims file, the Veteran's history, and physical examination.  On review of the Veteran's VA treatment records, there is no entry to the effect that the right wrist carpal tunnel syndrome caused or aggravated the left wrist carpal tunnel syndrome. 

At a September 2007 VA examination, the VA examiner opined that it is totally impossible that the Veteran developed left hand paralysis, numbness, or tingling in the left arm compared to the right secondary to right carpal tunnel syndrome.  The examiner noted the Veteran's verbal history of right and left hand symptoms and pertinent medical documentation in reaching this conclusion.

As noted above, the parties to the March 2013 Joint Motion for Partial Remand agreed that a September 2007 VA medical opinion was inadequate for failing to support its secondary service connection conclusion (that the left carpal tunnel syndrome was not secondary to service-connected right carpal tunnel syndrome) with a rationale.  See Stefl, 21 Vet. App. at 124.  This same requirement for a rationale applies to the Veteran's account of the VA doctor telling her that there was a relationship between the right and left carpal tunnel syndrome.  The Veteran's testimony did not include a reference to the doctor's rationale for the opinion.  Without the doctor's rationale, the Board finds that the Veteran's report of what her doctor told her is not adequate to support a grant of service connection.  Id.  The Veteran has not even proffered a theory or explanation as to how right carpal tunnel syndrome is alleged to have caused or aggravated left carpal tunnel syndrome - different anatomical locations at the end of opposite extremities.

Further, the January 2014 VA examiner opined that it was less likely than not that the service-connected right wrist carpal tunnel syndrome caused or aggravated the left wrist carpal tunnel syndrome because, while it is common to have carpal tunnel syndrome in both hands, carpal tunnel syndrome does not spread and there is no link between the opposing extremities in bilateral carpal tunnel syndrome. 

The Board finds the January 2014 VA examination report probative evidence that the Veteran's left carpal tunnel syndrome was not caused or permanently worsened (aggravated) by the service-connected right carpal tunnel syndrome.  The VA examiner had the requisite medical expertise to render a medical opinion regarding the etiology of the disorder and had sufficient and accurate facts, factual assumptions, and data on which to base the conclusions.  

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran's left carpal tunnel syndrome was not incurred in active service, and may not be presumed to have been incurred therein, nor is it secondary to the service-connected right carpal tunnel syndrome.  As the preponderance of the evidence is against the claim under all theories of service connection, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for left carpal tunnel syndrome, to include as secondary to the service-connected right carpal tunnel syndrome, is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


